NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES ANTHONY SMITH,                            No.    18-16235

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02534-TLN-EFB

 v.

SISKIYOU COUNTY JAIL; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner James Anthony Smith appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We may

affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm in part, reverse in part, and remand.

      Dismissal of Smith’s claims against defendant Siskiyou County Jail was

proper because Smith failed to allege facts sufficient to show that policies or

customs of Siskiyou County caused the alleged Eighth Amendment violation. See

Castro v. County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc)

(discussing requirements to establish municipal liability under Monell v.

Department of Social Services, 436 U.S. 658 (1978)).

      The district court dismissed Smith’s claims against defendant Miller, a

deputy sheriff who accompanied Smith to an outside hospital for medical

treatment, because Smith failed to allege how much time elapsed between being

seen at the outside hospital and receiving surgery, or how he was harmed by the

delay. However, Smith alleged that medical staff at the outside hospital told Miller

that Smith needed to be transported immediately to a trauma center for emergency

surgery, and instead of transporting Smith to the trauma center, Miller returned

Smith to the jail and had Smith released from custody in order to avoid carrying

out the doctor’s prescription for emergency surgery. These allegations, liberally

construed, are “sufficient to warrant ordering [Miller] to file an answer.” Wilhelm,

680 F.3d at 1116.


                                          2                                       18-16235
      We affirm the judgment as to the County, reverse the judgment as to Miller,

and remand for further proceedings.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                        3                                  18-16235